DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.

 Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 13 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
4.	Claims 10-11 are objected to because of the following informalities:  claims 10-11 belong to non-elected group and should be withdrawn.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5-9 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. U.S. Pub. 2016/0090987 in view of Hattori et .

Regarding claims 1-2, 13 and 15, Yamashita et al. teaches an electronic module of an inverter (5; figure 6) for an electric compressor (2; figure 6) of a climate control system, comprising:
a circuit board (14; figure 7) and a support structure comprising an outer support structure part (8; figure 1) that carries the circuit board and comprises securement devices (7; figure 1 and 36; figure 6) to dispose the electronic module, utilizing securement elements, securely on a compressor housing (2; figure 6) along contact areas (see figure 6) of the support structure located in a base plane (15; figure 6), and with an inner support structure part (29; figure 5B and figure 6; par [0029]), framed by the outer support structure part, which is resiliently connected (see par [0029]; “deformable” = resilient) with the outer support structure part through a resilient element (30; figure 5A; par [0029]), comprises the securement devices (7) that permit securing (see figure 6) the inner support structure part, utilizing securement elements (26, 27, 28; figure 7; see par [0036]), independently of the securement 

However, Yamashita et al. does not specifically disclose the specific components provided within said inverter such as “one or several power semiconductors and busbars, at least one intermediate circuit capacitor, an EMC filter coil (a filter coil for observing electromagnetic compatibility) …such that the inner support part carries the one or the several power semiconductors …and such that the contact areas for the securement of the inner support structure part on the compressor housing are at least partially formed by the power semiconductors.

power semiconductors (21; figure 3) and busbars (37; figure 3; par [0048]), at least intermediate circuit capacitor (19; figure 1; par [0042]), an EMC filter coil (a filter coil for observing electromagnetic compatibility) (see par [0037] and [0065], “coil 18”) …such that an inner support part (see figure 3) carries the one or the several power semiconductors (21) …and such that the contact areas for the securement of the inner support structure part on the compressor housing are at least partially formed by the power semiconductors (21).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the conventional components of an inverter such as “one or several power semiconductors and busbars, at least one intermediate circuit capacitor, an EMC filter coil (a filter coil for observing electromagnetic compatibility) …such that the inner support part carries the one or the several power semiconductors …and such that the contact areas for the securement of the inner support structure part on the compressor housing are at least partially formed by the power semiconductors.” to the inverter of Yamashita et al., as suggested by Hattori et al., to carry out the operation of said inverter and to also eliminate electromagnetic noises with said EMC coil.

However, Yamashita et al. in view of Hattori et al. does not specifically teach wherein the inner support structure part in a non-secured state projects from the base plane, yet is displaceable through the resilient connection of the inner support structure part with the outer support structure part in a direction perpendicular to the base plane, such that the power semiconductor is pressed toward the compressor housing by a spring effect of the inner support structure part when the electric module is installed on the compressor housing, thereby a requisite contact pressure between the power semiconductors and the compressor housing is provided.

Tominaga et al., in the same field of endeavor, teaches an electronic module (see figure 4) , which has an inner support structure (20; figure 4), wherein the inner support structure part in a non-secured state projects from a base plane (25; figure 4), yet is displaceable through a resilient connection (21; figure 4) of the inner support structure part with the outer support structure part 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide an additional inner support structure to the electronic module of Yamashita et al./Hattori et al., such that the inner support structure part in a non-secured state projects from the base plane, yet is displaceable through the resilient connection of the inner support structure part with the outer support structure part in a direction perpendicular to the base plane, such that the power semiconductor is pressed toward the compressor housing by a spring effect of the inner support structure part when the electric module is installed on the compressor housing, thereby a requisite contact pressure between the power semiconductors and the compressor housing is provided, as suggested by Tominaga et al., so that heat generated by said power semiconductor can be  dissipated through said resilient connection and said power semiconductor would also be secured by said resilient connection.
Regarding claim 3, as mentioned above, Yamashita et al. in view of Hattori et al./ Tominaga et al. teaches the electronic module according to claim 1.
The limitation, “ wherein the power semiconductors, the busbars, the EMC filter coil as well as the at least one intermediate circuit capacitor are connected to the circuit board with solder”, is a product-by-process claim and, therefore, not given patentable weight.   

Regarding claim 13, claim 13 is rejected for the same reasons stated in the rejection of claim 1. As can be seen from the rejection of claim 1 and figure 4 of Tominaga et al., the modification of Yamashita et al./Hattori as suggested by Tominaga et al. would result in uniform contact pressure on all power semiconductors.   

Regarding claim 14, as mentioned above, Yamashita et al. in view of Hattori et al. and Tominaga et al. teaches the electronic module according to claim 13.
The limitation, “ wherein the power semiconductors, the busbars, the EMC filter coil as well as the at least one intermediate circuit capacitor are selectively soldered to the circuit board”, is a product-by-process claim and, therefore, not given patentable weight.   


    PNG
    media_image1.png
    177
    1087
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    1147
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    1147
    media_image3.png
    Greyscale


Regarding claims 5, 8, 16 and 19, as mentioned above, Yamashita et al. in view of Hattori et al. and Tominaga et al. teaches an electronic module according to claim 1 wherein the securement devices of the outer support structure part 
However, Yamashita et al. in view of Hattori et al./ Tominaga et al.  does not specifically mention that the securement devices of the outer support structure part are metal sleeves.  
The Examiner takes Official Notice that outer support structure/housing in various types of electronic devices have been known to be made of metal for reduce electromagnetic interferences.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use metal as the material for the securement devices of the outer support structure part of Yamashita et al., as suggested by the Examiner’s Official Notice, to reduce electromagnetic interferences.
Note:  See MPEP 2144.03 (c) 

if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.


Regarding claims 6 and 17, Yamashita et al. in view of Hattori et al. and Tominaga et al. also teaches the electronic module according to claim 5, wherein the circuit board (14; figure 7) rests on (see figure 3A) the metal sleeves of the outer support structure part.  

Regarding claims 7 and 18, Yamashita et al. in view of Hattori et al. and Tominaga et al. also teaches an electronic module according to claim 1 wherein the outer support structure part comprises elements for developing a latch or clamp connection (7; figure 1) with the edge of the circuit board (14; figure 3A).  

Regarding claims 9 and 20, Yamashita et al. in view of Hattori et al. and Tominaga et al. also teaches an electronic module according to claim 1 wherein there is line contact between the inner support structure part and the power semiconductors. (Since there is no specific details disclosed about “line contact”, 



Regarding claim 21, claim 21 is rejected for the same reasons stated in the rejection of claim 1.

Conclusion
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



 /JAMES WU/ Primary Examiner, Art Unit 2841